Citation Nr: 1137414	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  90-48 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected chronic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for hypertension.

In June 2007, the Board denied the claim.  In May 2009, United States Court of Appeals for Veterans Claims (Court) granted an April 2009 Joint Motion of counsel for VA and the Veteran vacating and remanding the Board decision on this issue.  In October 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.  That development consisted of sending a VCAA letter, obtaining additional private and VA treatment records, and obtaining an additional VA opinion from a cardiovascular specialist if available or a physician if a specialist was not available.  As discussed below, the RO/AMC provided appropriate VCAA notification in March and November 2010, requested and/or obtained the relevant treatment records, and obtained an opinion from a physician, which was a possibility envisioned by the Board when it allowed for the possibility that a cardiovascular specialist would not be available.  The RO/AMC thus substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

The Board notes that it appears that additional VA treatment records, dated prior to the most recent May 2011 supplemental statement of the case (SSOC), were printed out and associated with the claims file after issuance of the SSOC.  To the extent that these records are not duplicative, the Board finds they are not pertinent to the issue being decided herein because they do not relate to the etiology of the Veteran's hypertension.  Consequently, the Board will not remand the claim for initial RO review of this evidence.  See 38 C.F.R. § 20.1304(c).

The Board notes that the Veteran has repeatedly raised a claim of clear and unmistakable error (CUE) in the RO's June 1969 decision that granted entitlement to service connection for right eye chorioretinitis and defective vision secondary to this chorioretinitis, and assigned a combined 30 percent rating based in part on a 10 percent reduction based on the vision in the non-service-connected left eye.  The Board noted, and referred this claim, in its October 2009 remand.  The RO sent an August 2010 letter explaining that a claim was not being considered because the Veteran had not alleged a clear and unmistakable error.

In addition, in the July 2011 written brief presentation, the Veteran's representative noted that the RO had found the Veteran served in Vietnam, and that the Veteran had a long history of coronary artery disease (CAD)/ischemic heart disease.  In August 2010, VA amended its regulation providing for a presumption of service connection for veterans exposed to Agent Orange by adding ischemic heart disease, to include CAD, to the list of diseases presumed service connected.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  As the issue of entitlement to service connection for ischemic heart disease due to herbicide exposure has been raised by the record, but has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Hypertension is not shown to have been caused or aggravated by service-connected chronic headaches.

2.  Hypertension did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Hypertension is neither proximately due to, the result of, nor aggravated by service-connected chronic headaches.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010), 3.310(a) (2002).

2.  Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In March and November 2010 post-rating letters, the AMC notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for hypertension, to include as secondary to service-connected headaches.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March and November 2010 letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims in the March and November 2010 letters.

Contrary to VCAA requirements, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in January 2010 and May 2011 supplemental statements of the case (SSOCs).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.

The Veteran has been afforded multiple VA examinations as to any relationship between his headaches and hypertension.  In his June 2011 letter, the Veteran contended that these examinations should be declared inadequate for rating purposes because the examiners gave different opinions on the dispositive question.  However, the Board finds that this difference of opinion does not render the examination inadequate.  Rather, VA's adjudication scheme envisions the possibility of different medical opinions on the same question, and places responsibility on the Board for weighing such different opinions.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)) (in rendering its findings regarding service-connection claims, the Board has the responsibility of weighing the evidence, including the medical evidence, and may accept one medical opinion and reject others).  In addition, for the reasons stated below, the examinations and opinions on which the Board relies below were otherwise adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for hypertension is thus ready to be considered on the merits.

Factual Background

The Veteran was granted entitlement to service connection for chronic headaches in a June 1995 Board decision.  In October 2002, he claimed entitlement to service connection for hypertension secondary to his service-connected headaches.

The STRs do not contain any complaints or findings of hypertension.  The April 1969 separation examination report reflects that the vascular and other systems were normal, and blood pressure was a normal 118/70.

Received in August 2002 were VA progress notes, dated from January 2002 to July 2002.  These records show that the veteran received clinical attention and treatment for hypertension.  A VA progress note, dated January 10, 2002 reflects a diagnosis of hypertension.

Received in July 2004 were VA progress notes, dated from May 1997 to July 2004. These records reflect ongoing evaluation and treatment for hypertension and headaches, among other things.

The Veteran was afforded a VA examination in August 2004.  The Veteran indicated that his headaches were on the occipital area, bilaterally.  He also reported periodic severe pains on either the left or the right eye of an intensity of 8 to 9 out of 10.  There were no trigger points on examination of the headaches and there was no papilledema and there were no trigger points on the skull.  The Veteran's symptomatology has not affected his employability.  There was tenderness on the posterior occipital area of the head and especially on the bilateral splenius capitis muscle.  There were no other areas of tenderness on the skull or scalp.  There was slight tenderness on the forehead at the root of the nose in between the eyebrows and no tenderness on the bony prominence or on the orbits.  The diagnosis was chronic bilateral headaches which were as likely as not related to the eye pains of chorioretinitis, in addition to muscle tension headache and headaches due to hypertension.  The examiner noted that the headaches occurred daily which the veteran stated were constant mostly a 4 out of 10 in intensity, to a 10 out of 10 and localized at the back of the head and when he takes his headache pill, the headache disappears in two hours after taking the medication.  In addition, he had sharp pain in the left or right eye lasting a few seconds.  The eye examination revealed visual acuity of 20/40 in the right eye and 20/400 in the left eye.  No remarkable abnormalities were noted in the eyes. 

On the February 2005 VA examination, the Veteran reported daily headaches, which he described as a sharp pain in both eyes although he said he did not have a bad headache today, but he had headaches off and on at the back of the head and in the eyes.  The Veteran indicated that the headache did not prevent him from sleeping and currently, the headache was 5 out of 10 in intensity.  Blood pressure readings were 145/80 sitting, 160/80 recumbent, and 140/70 standing; his right ankle blood pressure was 190/90 and the left ankle blood pressure was 190/90. The examiner noted that the veteran had essential hypertension, which was officially listed on his problem list in January 2002, but his blood pressure recorded as early as June 27, 1997 was elevated at 150/100.  The examiner noted that the blood pressure recorded while on active duty in the military was normal during which time he was already having headaches.  It was also noted that he had a family history of hypertension, both parents died of massive strokes.  He had risk factors for hypertension.  The examiner stated that the Veteran has essential hypertension and it is at least as likely as not that the service-connected headaches increase the disability manifested, or increase the disability manifestation or symptoms of the claimed hypertension inasmuch as a headache caused tension, which is supported by a finding of tender splenius capitis muscle and tender posterior cervical muscles while he had a headache, and tender frontal muscles favoring the impression of a tension induced headache and tension as likely as not increases hypertension. 

Received in January 2005 were VA progress notes, dated from February 2004 to August 2004, reflecting evaluation of hypertension and headaches.  Subsequently received in June 2005 were VA medical records dated from May 1997 through March 2005.  In May 1997, the Veteran was diagnosed with headaches, type and cause unknown.  In August 2004, the Veteran underwent an eye screening which revealed visual acuity in the right eye of 20/40 and 20/400 in the left eye. 

The Veteran was afforded a July 2005 VA examination for evaluation of his hypertension in July 2005.  The examiner noted that the Veteran had a blood pressure reading of 150/100 in June 1997, and in February 1999 he had a blood pressure reading of 176/90; however the official diagnosis of essential hypertension was not listed on his records until January 15, 2002.  Prior to that, he was seen in consultation for a headache on January 4, 2002, at which time his blood pressure reading was 180/100.  His weight was 203 pounds, and he was informed that he will get a sooner appointment with the primary care provider because of elevated blood pressure.  The examiner listed blood pressure readings over the years from 2000 to February 2005.  It was noted that when blood pressure is elevated, the Veteran experiences a flush feeling in his face and some nausea; he also reported feelings of dizziness and lightheadedness.  The examiner also noted that the veteran had a chronic headache even before the diagnosis of hypertension, but he does not always check his blood pressure whenever he has a headache.  He is not always sure whether the headache increases when the blood pressure increases.  It was noted that both of the veteran's parents died of complications of massive stroke.  On examination, blood pressure readings were 160/80 sitting, repeated several times 160/80 sitting, 170/82 recumbent, and 160/80 standing.  There was no subjective lightheadedness on standing and the face did not feel or look flushed.  The pertinent diagnosis was hypertension, most likely started at least since 1997, although not officially recorded.  The examiner noted that the Veteran was service connected for migraine headache and had a claimed chronic headache which is localized behind his eyes. 

The examiner noted that the baseline manifestations which are due to the effects of the non-service connected disease, which is the hypertension, is the elevated blood pressure, symptoms of dizziness, lightheadedness, flushing of the face and nausea. The increased manifestations, which in the examiner's opinion, are approximately due to the service-connected disability, the disability is migraine headache or the inflammation of the choroids. The examiner stated that the blood pressure condition is not caused by his migraine headache or the choroid inflammation. He again noted that the veteran had a strong family history of massive stroke in both parents. Most likely, the hypertension is secondary to a familial tendency as historically noted. 

The Veteran was afforded a neurological evaluation in November 2005, at which time he reported having daily headaches at the midfrontal or bifrontal and at the posterior occipital area of an intensity of 5 to 6 out of 10.  The Veteran indicated that when he gets up in the morning, he does not have a headache, but in about one hour the headache starts and continued until he goes to bed in the evening. The veteran noted that the headaches did not prevent him from sleeping.  The Veteran also described intermittent sharp pains in either the left or the right eye at the lateral side of either eye not simultaneous, but either eye and it is of sudden onset with intensity of 10/10.  It was noted that those sharp pains lasted a split second or usually for two or three seconds, the longest was five seconds, and it comes as quickly and disappears quickly and it happens at least twelve times a day total in both eyes.  This frequency of twelve times per day is more, compared to the previous year, which was about six times per day.  In addition, the veteran had another kind of headache where by the daily headache of 5 to 6 out of 10 intensity increases to 8 to 9 out of 10; this happens about three times per year and the duration is four hours.  The Veteran considered this pain or headache as a flare-up of the headache and did not know what precipitated those headaches.  The Veteran noted that the headache is aggravated by noise, flashing lights, or just light itself; the alleviating factor was taking four aspirins, which reduced the headache but did not totally eradicate it.  He did not lie down during the flare-ups and is able to maintain a normal level of activity during the flare-up or during attacks of headaches.  The current treatment was taking four aspirins as needed. It was noted that the veteran had not checked his blood pressure during those headaches. The examiner noted that the headaches were not characteristic of a migraine type headache but the veteran stated that it was the same kind of headache. 

On examination, the Veteran's blood pressure initially was 160/80 and 150/80 on repeat study; on a repeated study, blood pressure reading was 150/80, and 140/80 standing.  During the time of the interview, the Veteran had spells of sharp pains penetrating either the left or the right eye.  There was tenderness in the frontal area of the forehead and also tenderness over the occipital area of the occipital belly of the epicranius muscle or the frontalis muscle with no sign of redness, swelling, or discoloration, with no other areas of tenderness in the head or face, no tenderness in the orbital ridge, on the maxillary areas, on the cheeks, nor the temporal areas.  The ears were clear.  The eyes showed no congestion, nose no congestion, and the throat was clear.  There was no facial weakness.  Motion of the neck did not increase the intensity of the headache.  The Veteran was able to flex or extend the head and the neck and do lateral bending to the left or the right and was able to rotate the neck to the left or the right without any influence on the intensity of the headache.  The pertinent diagnoses were chronic headaches, chronic muscle tension headaches affecting the frontal belly and occipital belly of the epicranius muscle; and hypertension with elevated blood pressure today.   The examiner stated that the veteran had headaches today that he labeled a migraine headache, but the history of his headache was not typical of a migraine headache. 

Received in January 2006 were VA treatment reports dated from August 2005 to January 2006, reflecting ongoing evaluation and treatment for a retinal disorder, headaches and hypertension. 

Received in February 2006 was a VA progress note, dated in August 2004, reflecting a diagnosis of chronic bilateral headaches which is as likely as not related to the eye pains of chorioretinitis, in addition to muscle tension headache and headache due to hypertension.

In October 2010, after a detailed review of the evidence relating to headaches and hypertension, a VA physician opined that it was not likely (less likely than not) that the Veteran's hypertension was proximately due to or aggravated by his headaches.  His rationale was that the blood pressure readings were stable, the Veteran was still on the same medications, and the headaches do not interfere with the Veteran's activities of daily living.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  As the new regulation, which took effect on October 10, 2006, after the Veteran filed his October 2002 claim, is more restrictive, the former regulation is applicable.

 The Veteran's primary argument is that he is entitled to service connection for hypertension because it is related to his service-connected chronic headaches.  The  above evidence reflects that there are multiple medical opinions as to whether the Veteran's hypertension is related to his headaches.

After reviewing the claims file and examining the Veteran, the February 2005 VA examiner diagnosed essential hypertension and opined that "it is at least as likely as not that the service-connected headaches increase the . . . disability manifestations or symptoms of the claimed hypertension inasmuch as a headache caused tension, which is supported by [examination findings] and tension as likely as not increases hypertension.  The headache itself is not likely the cause of his hypertension but a contributing factor to give him more discomfort; the hypertension increases his headache."  Later in the February 2005 VA examination report, the examiner wrote, "The aggravation of the headache by the hypertension is temporary, occurring while the BP is high; likewise, the aggravation of the hypertension by the headache is also temporary, occurring while he has the headache."  The examiner reiterated that the the headaches was not the cause of the hypertension, but contributed to or aggravated them.

After reviewing the claims file, the July 2005 VA examiner wrote: "The baseline manifestations which are due to the effects of the non-service connected disease (which is the hypertension) is the elevated blood pressure, symptoms of dizziness and light headedness and flushing of face, and nausea. . . .  The increased manifestations, which in the examiner's opinion, are approximately due to the service-connected disability, the disability is the 'migraine headache or the inflammation of the choroids.'"  The examiner stated that the blood pressure condition was not caused by his migraine headache or the choroid inflammation.  He indicated that he could not opine whether hypertension was aggravated or increased by headaches because there was no definite record of blood pressure readings whenever the Veteran had headaches.  He again noted that the veteran had a strong family history of massive stroke in both parents and concluded that, most likely, the hypertension was secondary to a familial tendency as historically noted.

In its June 2007 decision, the Board weighed the February and July 2005 VA examiners' opinions, and found the July 2005 negative opinion to be more probative.  The parties to the Joint Motion found this analysis to be flawed because it afforded too much weight to the July 2005 VA examiner's opinion and not enough to the February 2005 VA examiner's opinion.  The parties to the Joint Motion found that the July 2005 VA examiner's opinion did not provide evidence against a finding of aggravation, as he had indicated that he could not opine as to aggravation because of the lack of definite blood pressure readings.  The parties also found that the Board erred in determining that the February 2005 VA examiner's opinion was not supportive of the claim because it indirectly indicated aggravation of the hypertension by the service-connected headaches.

Neither of the above opinions is a model of clarity, and the Board therefore remanded the claim for a new VA examination and opinion.  The VA physician opined in October 2010 that the hypertension was not likely proximately due to or aggravated by the service-connected headaches, because blood pressure readings were stable, the Veteran as still on the same medications, and the headaches had remained the same for several years.  The October 2010 opinion was adequate because the physician explained the reasons for his conclusions based on an accurate characterization of the evidence of record including the Veteran's medical history and prior examinations.   Stefl v. Nicholson, 21 Vet. App. 120, 123, 124-25 (2007).

Based on its analysis of the above opinions, the Board finds that the weight of the evidence is against the claim for entitlement to service connection for hypertension secondary to headaches.  The October 2010 VA physician's report gave the most detailed review of the evidence and explained the reasons for his conclusion that the headaches did not aggravate the hypertension, including that the hypertension had remained stable.  The Board finds this the most convincing rationale in light of VA law regarding aggravation.  The only definitive positive opinion that there was aggravation was that of the February 2005 examiner, and this opinion acknowledged that the aggravation was temporary.  Given the plain meaning of 38 U.S.C.A. § 1153, requiring an increase in "disability" rather than symptoms thereof, and the purposes of the veterans disability laws, the "temporary aggravation" described  by the February 2005 VA examiner does not warrant the conclusion that there was aggravation of the Veteran's hypertension by his headaches, particularly when weighed against the October 2010 VA physician's opinion and the other evidence of record.  Cf. Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (temporary or intermittent flare-ups during service of preexisting injury or disease are not sufficient to be considered aggravation in service unless underlying condition, as contrasted to symptoms, is worsened).  That other evidence reflecting stable blood pressure readings supports the conclusion of a lack of aggravation of hypertension by the headaches.  The weight of the evidence is thus against such aggravation in this case.  The Board also notes that none of the opinions indicated the hypertension was proximately due to or the result of the service-connected headaches.  Indeed, even the February 2005 opinion explicitly found a lack of such causation, and the Veteran has not argued otherwise in his multiple submissions.

The Veteran has argued that his headaches aggravate his hypertension.  In reviewing this lay evidence, the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  As this testimony as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses, the Board finds that the Veteran's statements in this regard are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Finally, as indicated above by the lack of evidence of hypertension in service, at separation, or for many years thereafter, there is no evidence or argument that hypertension manifested in service, within the one year presumptive period, or is otherwise related to service.  Consequently, entitlement to service connection for hypertension is not warranted on any other basis.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for hypertension, to include as secondary to service-connected chronic headaches.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected chronic headaches, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


